Citation Nr: 0916417	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  02-05 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus with diabetic retinopathy.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for diabetes mellitus with diabetic retinopathy, effective 
July 9, 2001, and denied service connection for bilateral 
hearing loss.  By a December 2001 rating decision, the RO 
awarded an earlier effective date for the Veteran's service-
connected diabetes mellitus with diabetic retinopathy, 
effective May 8, 2001.  

In April 2005, the Veteran testified before the Board by 
videoconference hearing.  In July 2005, the Board remanded 
the claim for additional development. 

The issues of entitlement to an initial rating higher than 20 
percent for diabetes mellitus with diabetic retinopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss existed at the time of 
his entry into service, and did not permanently increase in 
severity during his period of service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1132, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service." 38 C.F.R. § 
3.306(b)(1). 

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both of those inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The Veteran contends that his current hearing loss is related 
to his exposure to acoustic trauma while in service.  He 
claims that while in combat, he was exposed to rifle and 
shell fire, as well as bomb and grenade explosions.  
Specifically, he recollects moments when mortar rounds landed 
close to the foxhole where he was hiding, "blowing him out 
of the trench."  The Veteran contends that he has 
experienced symptoms of hearing loss ever since his discharge 
from service, and that the symptoms have become progressively 
worse since service.   

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; or when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran's service medical records show that on induction 
examination in January 1968, prior to entry into active duty, 
he reported that he did not currently have and did not have a 
history of any ear problems, including difficulty hearing. 
Audiometric examination at that time, however, revealed the 
following hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
15
60
LEFT
15
15
10
40
60

On November 1968 audiological examination, his hearing was 
found to be normal by whisper voice testing.  On December 
1971 extension examination, audiometric testing revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
5
20
35
LEFT
20
25
10
25
50

On December 1972 separation examination, the Veteran again 
underwent audiological examination.  Audiometric examination 
at that time revealed the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
25
LEFT
10
10
10
40
50

In this case, because the Veteran was noted to have hearing 
loss at entrance into service, and prior to his period of 
active duty, the Board finds that his hearing loss existed 
prior to service.  The pertinent question is thus whether his 
hearing loss was aggravated by service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The first post-service treatment record relating to hearing 
loss is a June 2002 private audiological examination.  At 
that time, the Veteran reported that he had noticed a gradual 
decline in his hearing sensitivity, especially at higher 
frequencies, but did not feel that he had difficulty hearing 
in noisy environments.  He reported that he had been exposed 
to noisy environments throughout his lifetime; in addition to 
the noise exposure in the military, he had also driven diesel 
trucks and worked with heavy machinery outside of his 
military service.  His wife stated that he had trouble 
hearing the television.  Pure tone audiometric testing 
revealed bilateral, moderate hearing loss up to 2000 Hz  with 
sloping to profound hearing loss in the higher frequency 
range.  Hearing aids were recommended. 

In April 2005 testimony before the Board, the Veteran stated 
that he had experienced hearing loss and a ringing in his 
ears ever since he engaged in combat in Vietnam.  He reported 
that he had trouble hearing noises coming from behind him.  
He had not had his hearing tested other than by private 
examination in June 2002.  In July 2005, the Board remanded 
the claim so that the Veteran could undergo an audiological 
examination in order to better determine whether his hearing 
loss was a result of or aggravated by his military service.  

On February 2008 VA audiological examination, the Veteran 
reported difficulty hearing in both ears, which he first 
noticed when he returned home from Vietnam.  .  He reported 
that, post-service, he worked for 20 years on a barge with 
minimal noise exposure.  He denied non-occupational noise 
exposure.  He reported a familial history of age-onset 
hearing loss.  Audiometric examination demonstrated bilateral 
hearing loss that met VA requirements for consideration as a 
disability.  Based on the audiometric examination and a 
review of the claims file, including the Veteran's service 
treatment records, the examiner concluded that the Veteran's 
current hearing loss was less likely as not a result of or 
aggravated by his military service.  In so concluding, the 
examiner reasoned that there was no significant threshold 
shift when comparing the Veteran's induction and separation 
audiological examinations.  The examiner therefore opined 
that the Veteran's hearing loss, first discovered on 
examination in January 1968, was not caused by or aggravated 
beyond its natural progression during military service.  The 
examiner did, however, find that the Veteran's tinnitus was 
as likely as not related to the noise exposure to mortar 
rounds and artillery while in combat.  The Veteran was then 
service-connected for his tinnitus in August 2008.   

VA treatment records dated from August 2005 to March 2008 are 
negative for complaints or treatment for hearing loss.

The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the Veteran's 
hearing loss pre-existed his service and was not permanently 
worsened, or aggravated, and that the weight of the evidence 
is against a finding that a relationship exists between the 
Veteran's active service and his current hearing loss.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's 
hearing loss.  The evidence also does not support a finding 
that the Veteran's pre-existing hearing loss was aggravated 
during his period of active service.  The Board finds that 
the evidence of record weighs against such a finding.  Thus, 
the Board finds that service connection for hearing loss is 
not warranted.

The Board has considered the Veteran's assertions that his 
hearing loss is related to his service.  The Veteran is 
competent to describe acoustic trauma he experienced in 
service, and in view of his combat service, this assertion is 
credible.  However, to the extent that the Veteran ascribes 
his current hearing loss to exposure to noise in service, his 
opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).  While the 
Veteran purports that his symptoms during service support the 
current diagnosis by a medical professional, his statements 
alone are not competent to provide the medical nexus and a 
medical professional has not made any such connection.  His 
anecdotal observation that his hearing deteriorated in 
service is not supported by audiometric testing done before, 
during and after service according to the February 2008 
audiologist.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's hearing loss pre-
existed his service and was not aggravated therein, and is 
otherwise unrelated to his active service or to any incident 
therein.  As the preponderance of the evidence is against the 
appellant's claim for service connection for hearing loss, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2001 and August 
2005; a rating decision in February 2002, a supplemental 
statement of the case in April 2002, and a supplemental 
statement of the case in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
April 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

Service connection for bilateral hearing loss is denied. 




REMAND

The Veteran seeks an initial rating higher than 20 percent 
for diabetes mellitus with diabetic retinopathy.  Additional 
development is needed prior to further disposition of the 
claim.

A review of the record reveals that there has not been proper 
compliance with the Board's July 2005 remand.

First, in July 2005, the Board remanded the claim for the 
purpose of obtaining an opinion as to the current severity of 
the Veteran's diabetes mellitus.  However, no examination has 
been scheduled or conducted.  Accordingly, as the severity of 
the Veteran's diabetes mellitus is necessary to fairly assess 
the merits of the claim, such an examination should be 
obtained.  

Next, it appears that treatment records are outstanding.  The 
July 2005 remand directed the RO to obtain the records of 
treatment that the Veteran received from LSU Medical Center 
since January 1996, including the records from Dr. Gabrical 
and Dr. Daberkow.  In February 2006, the RO requested the 
Veteran's records from the LSU Medical Center, but was told 
that an additional authorization was necessary.  Although the 
RO sent another release to the Veteran in December 2006, and 
the Veteran signed and returned the release in January 2007, 
there is no indication that the release together with another 
request for records were then sent to the LSU Medical Center.  
Because these records are relevant to the Veteran's claim for 
an increased rating, they should be obtained.

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that his diabetic retinopathy warrants a 
compensable rating.  The Board finds that this claim is 
inextricably intertwined with the Veteran's pending claim for 
an increased initial rating for diabetes mellitus, as the 
resolution of that claim might have bearing upon the claim 
for an increased rating for diabetic retinopathy.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, obtain 
the Veteran's medical records of diabetic 
treatment from LSU Medical Center since 
January 1996, including records from Dr. 
Gabrical and Dr. Daberkow.  All attempts 
to secure these records must be 
documented in the claims folder.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
diabetes mellitus.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner's report 
should set forth all current complaints, 
findings, and diagnoses.  The examiner 
should specifically determine whether the 
Veteran's physical activity has been 
clinically restricted or avoided as a 
result of his diabetes mellitus.  The 
examiner should also discuss any need for 
more than one daily injection of insulin, 
the frequency of any inpatient or 
outpatient visits resulting from episodes 
of ketoacidosis or hypoglycemic 
reactions, and the extent of any 
progressive loss of weight and strength.  

3. Then, after ensuring any other 
necessary development has been completed, 
adjudicate the claim for an increased 
rating for diabetes mellitus with 
diabetic retinopathy.  If the decision 
remains adverse to the Veteran, issue the 
Veteran and his representative a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


